*1008OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that the impracticability of competitive testing for the position of Municipal Financial Analyst was not established. Nor did the record disclose any different or additional qualifications which would distinguish Municipal Financial Analysts from auditors placed in the competitive class. There was therefore no rational basis for the wholesale exemption of all Municipal Financial Analysts from civil service competitive examination (cf., Matter of Grossman v Rankin, 43 NY2d 493, 506 [court should not interfere where an argument can be made for either classification]). However, we do not join with the Appellate Division in suggesting that, assuming the existence of some additional qualifications for which it is impracticable to test, the Commission still would have been required to try to find a "middle ground” position. We express no view regarding the validity of the rule established in Matter of Condell v Jorling (151 AD2d 88).
Acting Chief Judge Simons and Judges Kaye, Titone, Hancock, Jr., Bellacosa and Smith concur.
Order affirmed, with costs, in a memorandum.